United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60460
                         Conference Calendar


ILONA WILKS,

                                     Plaintiff-Appellant,

versus

FEDEX GROUND,

                                     Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                        USDC No. 3:04-CV-32
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Ilona Wilks filed a civil complaint for damages against

FedEx Ground, alleging that she was denied employment as a truck

driver on account of her race and sex.   Following discovery, the

district court granted the defendant’s motion for summary

judgment, and it ruled that Wilks was not financially eligible to

appeal in forma pauperis (IFP).

     Wilks has moved this court for permission to proceed IFP on

appeal.   We agree with the district court’s determination that

the financial information submitted by Wilks establishes that she

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60460
                                -2-

is able to pay the costs of her appeal without undue hardship or

deprivation of life’s necessities.   See Adkins v. E.I. Du Pont de

Nemours & Co., 335 U.S. 331, 339-40 (1948).

     Because Wilks’s appellate arguments do not address the

district court’s reason for entering summary judgment, she has

failed to establish a nonfrivolous ground for appeal.     See Carson

v. Polley, 689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C.

§ 1915(a)(3).   The motion to proceed IFP motion is denied.   As

the appeal contains no nonfrivolous issues, it is dismissed.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.